 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-19-02162-001-TUC-JGZ (EJM)
10                   Plaintiff,                          ORDER
11   v.
12   Ahmed Mahad Mohamed, et al.,
13                   Defendants.
14
15           This case is presently set for trial on June 7, 2021 at 9:30 a.m.
16           The Court, having considered the parties’ Joint Proposed Disclosure and Discovery

17   Plan.
18           IT IS ORDERED the following deadlines shall govern this action:

19           1. The plea deadline is May 21, 2021.

20           2. The discovery/disclosure notice/request deadline is continued to April 2,
21   2021 for the following:
22                  a.     All requests for disclosure. Disclosure pursuant to such a request shall

23                  be made within seven (7) days of the request.

24                  b.     The filing by the Government of a notice of its intent to use specified

25                  evidence or statements at trial (e.g. Notice of Intent to Use Fed.R.Evid.

26                  404(b) Evidence, Notice of Intent to Use Statement, Notice of Intent to Use
27                  Expert Testimony). If such a notice is filed, the Government shall also
28                  disclose such evidence or statements within fourteen (14) days of the filing
 1                  of the notice.
 2                  c.     The filing of any required notices of defenses. If such a notice is
 3                  filed, the Government shall provide the responsive disclosure within fourteen
 4                  (14) days of the filing of the notice.
 5           3. The Defense shall file any responsive disclosure by April 16, 2021.
 6           4. Government shall disclose any expert witnesses it intends to use by April 2,
 7   2021.
 8           5. The Defendants shall disclose any rebuttal experts by April 16, 2021.
 9           6. All pretrial motions, (such as Motions to Suppress, or other motions listed in
10   Crim.R.12(b)(3), except motions in limine, shall be filed on or before April 9, 2021.
11   Responses to pretrial motions shall be filed on or before April 23, 2021.
12           7. Motions in limine shall be filed no later than April 30, 2021. Responses to
13   motions in limine are due no later than May 14, 2021.
14           Dated this 2nd day of February, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
